DETAILED ACTION
This Office Action is response to the Preliminary Amendment filed on 12/03/2020.
Claims 1-18 are allowed.
Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 12/31/2021, 11/29/2021, 11/09/2021, 09/26/2021 and 07/26/2020 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B).
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowed:
For claims 1, 9 and 14, Xu et al. (U.S. 20200322894) disclose measuring, by a terminal based on a received first reference signal, a first reference signal receive power of a serving cell in which the terminal is located, and determining a downlink path loss based on the first reference signal receive power and a received first reference signal transmit power; Friday et al. (U.S. 9743254) disclose accessing a first access point antenna radiation model generated from measurements of a first antenna radiation pattern of a first access point antenna or generating the first access point antenna radiation model from a computer model of the first access point antenna; and performing a multipath correction to the first access point antenna radiation model to correct for multipath effects which are expected in an actual physical environment where the first access point antenna is to be deployed as part of a first access point; Douglas et al. (U.S. 20060075131) disclose a method includes accepting an ideal path loss model and calibrating the ideal path loss model using path loss measurements between a first set and a second set of managed access points of a managed wireless network in an area of interest; Shen et al. (U.S. 9462559) disclose 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  02/26/2021